Case 0:20-cv-61029-RAR Document 1 Entered on FLSD Docket 05/26/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 JOSE RIVERA,
 JULIETTE CABRERA BERNAL,

                Plaintiffs,
 v.

 MARBLE OF THE WORLD INC. D/B/A
 MARBLE OF THE WORLD, THE STONE
 COLLECTION TX, LLC A/K/A THE STONE
 COLLECTION, LLC, CHARLES URSO,

             Defendants.
 _____________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

         Plaintiffs, JOSE RIVERA and JULIETTE CABRERA BERNAL, bring this action against

 Defendants, MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE WORLD, THE

 STONE COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC,1 and CHARLES

 URSO, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and allege as

 follows:

 1.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.      At all times material hereto, Plaintiffs JOSE RIVERAand JULIETTE CABRERA

 BERNAL were residents of the State of Florida and “employees” of Defendants as defined by the

 FLSA.




 1
  Plaintiff JULIETTE CABRERA BERNAL’s claims are brought solely against Defendant THE
 STONE COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC.
Case 0:20-cv-61029-RAR Document 1 Entered on FLSD Docket 05/26/2020 Page 2 of 5



 3.     At all times material hereto, Plaintiffs engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA.

 4.     At all times material hereto, Defendant, MARBLE OF THE WORLD INC. D/B/A

 MARBLE OF THE WORLD, was a Florida corporation with its principal place of business in

 South Florida, engaged in commerce in the field of marbles sales and distribution, at all times

 material hereto was the “employer” of Plaintiffs as that term is defined under statutes referenced

 herein, engaged along with its employees in interstate commerce, and has annual gross sales and/or

 business volume of $500,000 or more.

 5.     At all times material hereto, Defendant, THE STONE COLLECTION TX, LLC A/K/A

 THE STONE COLLECTION, LLC, was a foreign profit corporation engaged in business in South

 Florida, engaged in commerce in the field of marbles sales and distribution, at all times material

 hereto was the “employer” of Plaintiffs as that term is defined under statutes referenced herein,

 engaged along with its employees in interstate commerce, and has annual gross sales and/or

 business volume of $500,000 or more.

 6.     The STONE COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC is the

 successor entity TO MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE WORLD; THE

 STONE COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC and its owners had

 notice of MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE WORLD’s liability under

 the FLSA before the change in entity occurred; there exists a substantial continuity of business

 operations between MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE WORLD and

 THE STONE COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC; THE STONE

 COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC operates at the same location

 as did MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE WORLD; THE STONE
Case 0:20-cv-61029-RAR Document 1 Entered on FLSD Docket 05/26/2020 Page 3 of 5



 COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC uses the same or

 substantially the same work force as did MARBLE OF THE WORLD INC. D/B/A MARBLE OF

 THE WORLD; THE STONE COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC

 uses the same or substantially the same supervisory personnel as MARBLE OF THE WORLD

 INC. D/B/A MARBLE OF THE WORLD; THE STONE COLLECTION TX, LLC A/K/A THE

 STONE COLLECTION, LLC employs the same jobs under substantially the same working

 conditions as did MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE WORLD; THE

 STONE COLLECTION TX, LLC A/K/A THE STONE COLLECTION, LLC uses the same

 machinery, equipment, and methods of production as did MARBLE OF THE WORLD INC.

 D/B/A MARBLE OF THE WORLD; THE STONE COLLECTION TX, LLC A/K/A THE STONE

 COLLECTION, LLC produces the same products as did MARBLE OF THE WORLD INC. D/B/A

 MARBLE OF THE WORLD; THE STONE COLLECTION TX, LLC A/K/A THE STONE

 COLLECTION, LLC has expressly and/or impliedly assumed MARBLE OF THE WORLD INC.

 D/B/A MARBLE OF THE WORLD’S LIABILITIES; and THE STONE COLLECTION TX, LLC

 A/K/A THE STONE COLLECTION, LLC is a mere continuation of MARBLE OF THE WORLD

 INC. D/B/A MARBLE OF THE WORLD.

 7.     Defendant, CHARLES URSO, is a resident of Broward County, Florida and was, and now

 is, a manager of Defendant, MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE

 WORLD, controlled Plaintiffs’ duties, hours worked, and compensation, and managed the day-to-

 day operations of MARBLE OF THE WORLD INC. D/B/A MARBLE OF THE WORLD.

 Accordingly, CHARLES URSO was and is an “employer” of the Plaintiffs within the meaning of

 29 U.S.C. §203(d).
Case 0:20-cv-61029-RAR Document 1 Entered on FLSD Docket 05/26/2020 Page 4 of 5



 8.      Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 9.     Plaintiff JOSE RIVERA worked for Defendants as a sales account manager.

 10.    Plaintiff JULIETTE CABRERA BERNAL worked for Defendants as a customer service

 representative.

 11.    Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

 regular hourly rate for hours worked over 40 each week.

 12.    Attached as Exhibit A and Exhibit B are preliminary calculations of Plaintiffs’ claims.

 These amounts may change as Plaintiffs engage in the discovery process.

 13.    Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

 14.    Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

 been waived or abandoned.

 15.    Plaintiffs have retained the services of the undersigned and are obligated to pay for the

 legal services provided.
Case 0:20-cv-61029-RAR Document 1 Entered on FLSD Docket 05/26/2020 Page 5 of 5



                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 16.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-15 above as if

 set forth herein in full.

 17.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiffs are entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 18.     Plaintiffs seek recovery of damages as referenced above and further seek interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
